          Case 7:20-cv-00768-PMH Document 27 Filed 10/15/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  AMERICAN EMPIRE SURPLUS LINES
  INSURANCE CO.,

                                  Plaintiff,                  ORDER
 v.
                                                              20-cv-00768 (PMH)
  HILLVIEW CONSTRUCTION AND
  RENOVATIONS CORP.,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On January 29, 2020, Plaintiff American Empire Surplus Lines Insurance Co. (“Plaintiff”)

commenced this action against Defendant Hillview Construction and Renovations Corp.

(“Defendant”) by filing a Complaint. (Doc. 1). The Complaint was served on Defendant on

February 7, 2020. (Doc. 7). On April 17, 2020, Plaintiff filed an Amended Complaint. (Doc. 12).

The Amended Complaint was served on Defendant on April 20, 2020. (Doc. 14). Defendant never

responded to Plaintiff’s Complaint or Amended Complaint.

        On August 6, 2020, the Clerk of Court issued a Certificate of Default against Defendant.

(Doc. 17). On August 20, 2020 Plaintiff moved this Court, pursuant to Federal Rule of Civil

Procedure 55(b)(2), for an Order entering a default judgment in favor Plaintiff and against

Defendant for failure to plead or otherwise defend this action. (Doc. 21). On August 24, 2020, by

Order to Show Cause returnable September 16, 2020, the Court directed Defendant to show cause

why a default judgment should not be entered. (Doc. 24). The next day, Plaintiff filed proof of

service of the August 24 Order on Defendant. (Doc. 25). Defendant did not timely respond to the

August 24 Order.
         Case 7:20-cv-00768-PMH Document 27 Filed 10/15/20 Page 2 of 2




       Having reviewed Plaintiff’s submission seeking default judgment, the Court directs

Plaintiff to supplement its submission, by October 29, 2020, by submitting:

    1. Business records in admissible form, and an affidavit from a person with personal
       knowledge of admissibility and the facts contained therein, regarding Endorsement
       No. 1, dated September 4, 2019 and the related audit;

    2. An affidavit from a person with personal knowledge identifying all documents
       necessary for Plaintiff to conduct an audit of Defendant’s business records
       pursuant to the terms of the American Empire 2018 Policy so that Plaintiff may
       determine whether an additional premium is due; and

    3. An affidavit from a person with personal knowledge establishing the
       reasonableness of Plaintiff’s attorney’s fees.

       Plaintiff is directed to mail a copy of this Order to Defendant and provide proof of service

on the docket.

                                                            SO ORDERED:

Dated: New York, New York
       October 15, 2020
                                                            ____________________________
                                                            Philip M. Halpern
                                                            United States District Judge
